Title: From George Washington to William Sackett, 30 June 1781
From: Washington, George
To: Sackett, William


                        Sir

                            Head Quarters Peekskill June 30th 1781
                        
                        On the first day of July (that is tomorrow) you will assemble all the men of the three Companies of the
                            State Troops of New York under your Command at Bedford—where you will meet with Colonel Sheldon at or before night, from
                            whom you will be pleased to receive your Orders—It will be necessary for you previously to draw four days provision for
                            the men & have their Arms, Accoutrements & Ammunition in the most perfect readiness for use—I request in
                            the most earnest manner, that you will not Show this Letter, or mention the subject of it to any Person, or make any
                            extraordinary noise, or give any occasion to a suspicion, either among your own Officers or Men, or the Country People,
                            that you are making preparations for any movement whatever. On your punctual compliance with this Order, your reputation
                            as any officer must depend. I am Sir Your Most Obedt Servt.

                    